In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00027-CR
        ______________________________


      CHARLES EDWARD DOYLE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 21782




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Charles Edward Doyle has filed a notice of appeal from his conviction on his negotiated plea

agreement to the offense of assault-family violence, with a prior conviction for assault-family

violence. See TEX . PENAL CODE ANN . §§ 22.01, 12.42 (Vernon Supp. 2007). We have now received

the certification of Doyle's right of appeal as required by Rule 25.2 of the Texas Rules of Appellate

Procedure. See TEX . R. APP . P. 25.2. That certification states that this "is a plea-bargain case, and

the defendant has NO right of appeal."

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d). Because the trial court's certification

affirmatively shows Doyle has no right of appeal, and because the record before us does not reflect

that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),

we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        April 16, 2008
Date Decided:          April 17, 2008

Do Not Publish



                                                  2